Citation Nr: 0722421	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  02-19 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected knee 
disabilities.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to an initial rating higher than 10 percent 
for patellar tendinitis of the right knee.  

6.  Entitlement to an initial rating higher than 10 percent 
for patellar tendinitis of the left knee.  

7.  Entitlement to an effective date earlier than March 20, 
2002, for service connection for the patellar tendinitis of 
the right knee.  

8.  Entitlement to an effective date earlier than March 20, 
2002, for service connection for the patellar tendinitis of 
the left knee.  

9.  Entitlement to an initial compensable rating for a right 
wrist ganglion cysts with vitiliginous skin spot on the 
dorsal wrist.  

10.  Entitlement to an initial compensable rating for a left 
wrist ganglion cyst.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.  

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  A rating decision in 
August 2002 denied service connection for a low back 
disorder.  In December 2002, a rating decision denied service 
connection for right ankle and right shoulder disabilities 
and for bilateral hearing loss.  A rating decision in 
May 2005 granted service connection for a bilateral knee 
disability and assigned initial 10 percent ratings for each 
knee, retroactively effective from March 20, 2002.  In a 
September 2005 rating decision, the RO granted service 
connection for the veteran's bilateral wrist disability and 
assigned zero percent (i.e., noncompensable) ratings for each 
wrist.  

The veteran testified at a hearing before the Board in 
Washington, DC, in May 2007.  

The Board is remanding all of the claims, except for service 
connection for hearing loss, to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  


FINDING OF FACT

There is no medical evidence suggesting the veteran had 
hearing loss during service or that he currently has - or 
ever has had, sufficient hearing loss in either ear to be 
considered a disability by VA standards.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
See, too, Charles v. Principi, 16 Vet. App. 370 (2002).  By 
virtue of an August 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain for him.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His private treatment records through February 2006, 
including records developed in conjunction with his claim for 
Social Security disability benefits, have been obtained and, 
as mentioned, he had a hearing.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  


Here, the RO initially considered the claim in December 2002 
- so not until after sending the veteran a VCAA letter in 
August 2002.  Consequently, there was no error in the timing 
of the VCAA notice.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that, even in 
situations where the VCAA notice was not sent until after the 
initial adjudication of the claim, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).  

The Board is equally mindful that, also during the pendency 
of this appeal, the Court issued other relevant precedent 
decisions.  In the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, but that, where the grant of 
service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial disability rating and effective 
date, occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

In even more recent decisions, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court) held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that, once an error 
is identified, the burden shifts to VA to demonstrate the 
error was harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007) and Simmons v. Nicholson, 487 F.3d 892 (2007).

Here, the record reflects that the veteran has been provided 
notice of the type of evidence or information needed to 
establish his entitlement to service connection for bilateral 
hearing loss.  It does not appear, however, he was notified 
of the downstream elements of his claim as required by 
Dingess and Dunlap.  Nevertheless, since the Board is denying 
his underlying claim for service connection, any notice 
defect concerning the downstream disability rating and 
effective date elements is moot.  Therefore, he is not 
prejudiced by the Board's consideration of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring that 
the Board explain why it is not prejudicial to the veteran to 
consider evidence in the first instance, that is, without the 
RO having initially considered it).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records are completely 
unremarkable for any complaints of difficulty hearing and no 
examiner recorded any clinical findings indicative of hearing 
loss or suggested that any hearing loss might be present.  
The report of audiometric testing at the time of the 
veteran's enlistment examination shows pure tone thresholds 
of 15 decibels or less in each ear at all tested frequencies.  
No further audiometric testing reports during service are of 
record.  The veteran's military service ended in November 
1979.

Numerous reports of medical evaluation and treatment since 
service, dated from February 1985 through July 2005, are also 
completely unremarkable for any mention of complaints of 
hearing loss or any notation by an examiner suggesting the 
presence of any hearing loss.  

In his January 2003 notice of disagreement (NOD), the veteran 
stated briefly that his hearing needed to be checked and that 
he worked with explosives during service.  He also testified 
at his May 2007 hearing that he worked with explosives during 
service, although he said he wore ear plugs for protection.  
He did not comment on any past or current hearing loss during 
his hearing.  

The Court has held that service connection requires the 
veteran have the claimed disability (i.e., have proof that he 
is experiencing the condition alleged).  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (service connection 
presupposes a current diagnosis of the condition at issue).

Lacking any medical evidence that the veteran now has - or 
for that matter has ever had - hearing loss in either ear, 
much less meeting the definition of sufficient hearing loss 
to be considered an actual disability by VA standards, 
his claim for service connection for bilateral hearing loss 
must be denied because the preponderance of the evidence is 
unfavorable.  This also, in turn, means there is no 
reasonable doubt to resolve in his favor.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for service connection for bilateral hearing loss 
is denied.  


REMAND

Review of the claims file discloses that a June 2005 
statement from the veteran clearly indicates his disagreement 
with the ratings assigned for his bilateral knee disability 
and reasonably reflects his disagreement, as well, with the 
effective date assigned for service connection for that 
disability.  Further, a September 2006 statement from his 
representative disagreed with the initial ratings assigned 
for the bilateral wrist disability.  See 38 C.F.R. § 20.201 
for what constitutes a valid notice of disagreement (NOD).  
The file, however, does not indicate the RO has provided the 
veteran a statement of the case (SOC) in response to his 
disagreement with the disposition of these claims.  See 
38 C.F.R. § 19.26.  So these claims must be remanded to the 
RO for this, rather than merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  And in response to the SOC, 
he must be given an opportunity to perfect an appeal to the 
Board concerning these additional issues by filing a timely 
substantive appeal (VA Form 9 or equivalent statement).  
See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, etc.

The Board also sees the veteran has submitted statements from 
two private physicians in support of his claim for service 
connection for a low back disorder.  Neither of those 
statements provided any rationale for concluding his current 
low back disorder is related to his service-connected knee 
disabilities, although an examiner in July 2005 did indicate 
the veteran developed chronic back strain due to arthritis in 
his knees and his antalgic gait due to his knees.  On the 
other hand, a VA examiner in December 2005 provided a 
contrary, but equally unsupported and confusing, opinion 
that, "it is less likely that the [veteran's] current back 
condition is directly related to his current right knee 
condition, as they are more likely independent etiologies, 
though there may be inter-related exacerbation of 
symptomatology."  

Because of the conflicting medical opinions and the lack of 
rationale by any examiner in support of his conclusion, the 
Board finds that another medical opinion would be helpful in 
deciding this claim.  In addition, although the VA physician 
in December 2005 hinted at the possibility that the veteran's 
service-connected knee disabilities might have aggravated a 
pre-existing back disorder, a more definitive opinion on that 
question is also needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2006).  

Aside from this, the service medical records document trauma 
to the veteran's right ankle in November 1977.  X-rays at 
that time reportedly showed a sclerotic line, but no 
fracture.  The diagnosis was right ankle bruise.  Although 
the remainder of the service medical records, as well as the 
available treatment records since service, are completely 
unremarkable for any right ankle complaints or abnormal 
clinical findings, the veteran testified at his hearing that 
his right ankle "flares [up]" sometimes, lasting a day or 
two, and that it is painful to walk on.  The findings noted 
during service and his current report of recurrent symptoms 
require an examination to determine whether he currently has 
any residuals of the injury noted during service.  38 C.F.R. 
§ 3.159(c)(4)(i)(A).  



Finally, the veteran testified during his hearing that he was 
diagnosed during service with a "fatty shoulder" and that 
it still swells and is tender at times.  He said surgery was 
recommended twice during service, but that he "got scared" 
and did not have it removed.  His service medical records do 
note diagnoses of a pigmented hairy nevus and a 
dermatofibroma and indicate that both lesions apparently were 
on his right upper arm.  The service records also support his 
contentions regarding recommended surgery during service.  
Although the available medical records since service do not 
note any current right shoulder skin lesions, the lesions 
noted during service and his current report of their 
existence require an examination to determine whether any 
such lesions are present and, if so, whether they are related 
to those noted in service.  38 C.F.R. § 3.159(c)(4)(i)(A).  

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
orthopedic examination.  The claims 
folder and a copy of this REMAND must be 
made available to and must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings regarding any current low back 
disorder or right ankle disorder.  
In particular, the examiner must review 
the treatment records and the statements 
or reports by private physicians in 
August 2002, March 2005, and July 2005, 
and by the VA examiner in December 2005 
concerning the relationship between the 
veteran's service-connected knee 
disabilities and his current low back 
disorder.  The examiner should provide 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
greater) (1) that any current low back 
disorder originated during service, or 
(2) that the veteran's service-connected 
knee disabilities either caused or played 
a dominant role in the development of his 
current low back disorder, or (3) if they 
did not cause the current back disorder, 
that they permanently aggravated a pre-
existing back disorder.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that any current right ankle disorder is 
etiologically related to the right ankle 
injury noted during service in 1977.  The 
opinions must be supported by adequate 
rationale and, if necessary, by reference 
to pertinent evidence in the file.  Bare, 
conclusory statements are unacceptable.  
In addition, the examiner should, to the 
extent possible, explain why his or her 
opinions differ from any previous opinion 
in the file.  Ensure that the examiner's 
report fully complies with the Board's 
directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

2.  Also schedule the veteran for a 
dermatological examination.  The claims 
folder and a copy of this REMAND must be 
made available to and must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses regarding any current right 
shoulder disorder.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
right shoulder skin disorder is related 
to the findings noted during service.  
The opinion must be supported by adequate 
rationale and, if necessary, by reference 
to pertinent evidence in the file.  



3.  Then readjudicate the veteran's 
claims for service connection for low 
back, right shoulder, and right ankle 
disorders in light of the additional 
evidence.  If these claims are not 
granted to his satisfaction, prepare 
another SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate consideration 
of these claims.  

4.  As well, to comply with Manlincon, 
send the veteran an SOC concerning his 
claims for an initial rating higher than 
10 percent for patellar tendinitis in 
each knee; for an effective date earlier 
than March 20, 2002, for service 
connection for patellar tendinitis in 
each knee; and for initial compensable 
ratings for ganglion cysts on his wrists.  
He and his representative also must be 
given an opportunity to "perfect" an 
appeal to the Board on these additional 
issues by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent 
statement).  And if, and only if, he 
perfects a timely appeal should these 
additional claims be returned to 
the Board.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


